Citation Nr: 1226914	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-39 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for wedging deformity, T12 and L1, with low back syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Wichita, Kansas.

The issues were remanded in December 2010 to obtain additional treatment records and to afford the Veteran new VA examinations.  Review of the record indicates compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the evidence suggests that the Veteran may be unemployable due in part to his service-connected PTSD.  Correspondence dated in January 2012 in connection with a grant of service connection for ischemic heart disease shows that the RO is in receipt of a claim for entitlement to a total rating based on individual employability due to service-connected disability (TDIU).  Therefore, as the RO has a current claim for entitlement to a TDIU pending before it, the Board is declining to take jurisdiction of that issue.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood, due to such symptoms as suicidal ideation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Total occupational and social impairment has not been shown.  

2.  The Veteran's service-connected lumbar degenerative wedging deformity, T12 and L1, with low back syndrome is manifested by limitation of flexion no worse than 80 degrees; has not resulted in a combined range of motion rating less than 120 degrees, muscle spasm or guarding, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and does not include associated objective neurologic abnormalities for which separate ratings may be granted.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, DC 9411 (2011).

2.  The criteria for a rating in excess of 10 percent for wedging deformity, T12 and L1, with low back syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5235, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in July 2005 complied with VA's duty to notify the Veteran with respect to his claims for increased ratings for his service-connected psychiatric and lumbar spine disabilities.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Letters dated in April 2006 and September 2007 notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the April 2006 and September 2007 correspondences was cured by the RO's subsequent readjudication of these increased rating claims and issuance of a statement of the case (SOC) in November 2007.  
In addition, the April 2006 and September 2007 correspondences informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Also, the RO obtained the Veteran's post-service medical records in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  Thus, the Board finds that VA has met its duty to assist the Veteran in terms of obtaining pertinent medical records.  38 C.F.R. § 3.159(c)(1)-(3).  

In addition, pertinent VA examinations/opinions with respect to the issues adjudicated herein were obtained in September 2005 and January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the Veteran's statements, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA's duty to assist with respect to obtaining a VA examination with regard to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

In finding that the VA examinations are adequate, the Board acknowledges the representative's July 2012 argument that the January 2011 examination for the Veteran's spine is not adequate as the examiner did not address the Veteran's pain or functional loss.  However, as discussed in detail below, the Veteran had no pain on motion and no functional loss at that examination, which was noted by the examiner.  Consequently, the Board concludes that such examination is adequate and that a remand for a new VA examination is not needed.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, staged ratings are not warranted in these claims.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	1.  PTSD

The Veteran contends that he is entitled to a rating in excess of 50 percent for the service-connected PTSD due to the severity of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.
In this case, the Veteran has been diagnosed with PTSD.  This service-connected disability is rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

VA treatment records prior to the first VA examination in September 2005 include a July 2005 mental health clinic record showing symptoms of sleep impairment, memory impairment, and fleeting suicidal ideation.  His GAF score was 53 at that time.  

The Veteran was afforded a VA examination in September 2005.  He reported being married for 21 years with no children; his relationship with his wife was described as being supportive.  He denied social relationships.  The Veteran described himself as a loner.  He felt untrusting of others.  There was no history of suicide attempts, but there was a history of assaultiveness due to a post-surgical psychosis in March 2005.  He reportedly slept about four hours a night.  Since 2002, the Veteran reported having increases in social isolation; nightmares; poor sleep; and depressive symptoms.  He denied any acute suicidal ideation with plan or intent.  The Veteran reported losing his job that year after 20 years of employment.  

Examination revealed a clean and casually dressed appearance.  Psychomotor activity was unremarkable.  Speech was spontaneous and hesitant.  He was cooperative toward the examiner.  Affect was normal; mood was anxious and depressed; attention was intact; orientation was intact to person, time, and place; thought process was unremarkable; thought content consisted of paranoid ideation; there were no delusions; judgment was partially impaired; intelligence was average; and the Veteran understood that he had a problem.  His moderate sleep impairment interfered with his daily activity.  The Veteran had no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  His impulse control was fair.  He had occasional suicidal thoughts; there was no presence of homicidal thoughts.  The Veteran was able to maintain minimum personal hygiene.  His PTSD had no effect on toileting, grooming, self-feeding, and dressing/undressing; a moderate effect on shopping and recreational activities; and a severe effect on household chores and engaging in sports/exercise.  The examiner noted that the Veteran's limitations with activities of daily living were primarily related to increased physical problems and increased pain.  The Veteran's remote, recent, and immediate memory was normal.  A GAF score of 53 was assigned.  

The examiner noted that the Veteran had been fired from his previous employment and had been unable to find other work.  The Veteran believed that an increase in his PTSD symptoms negatively impacted his ability to work around others.  However, the Veteran's recent significant health issues, in combination with PTSD symptom increase, seemed to have further increased the likelihood of his unemployability.  The Veteran's PTSD was opined to have a frequent effect of moderate severity on decreased efficiency and productivity.  During periods of stress, it had an effect of moderate severity on decreased reliability.  It had a frequent severe effect on the inability to perform work tasks and impaired work, family, and other relationships.  

In December 2005, the Veteran acknowledged having feelings of detachment from others.  He also reported visual hallucinations.  There was no suicidal ideation.  He had occasional paranoid thoughts; there was no evidence of delusional ideation/hallucinations.  His GAF score was 53.  A record dated in February 2006 also revealed a GAF score 53.  

A mental health assessment dated in March 2006 reveals that the Veteran had feelings of detachment and estrangement from others and restricted range of affect.  He had irritability and temper outburst.  He failed to give close attention to details or made careless mistakes in his work.  He often had difficulties sustaining attention in task.  He often did not following through on instructions, failed to finish chores, and had difficulty organizing.  He often lost things and was forgetful.  The Veteran often left his seat in situations where remaining seated was expected.  He had chronic feelings of restlessness and talked excessively.  He often blurted out answers before questions have been completed.  He reported being neglectful toward his wife as well as being emotionally and verbally abusive toward her.  He had suicidal ideation and homicidal ideation when he was angry.  The Veteran reported auditory, visual, and tactile hallucinations.  He admitted to paranoia and tried to avoid people.  Thought processes were coherent and goal directed.  Remote recall was not intact.  Judgment was not intact to structured questions.  He had no insight.  Concentration was intact.  The Veteran described his mood as nervous and good and his affect was mildly anxious.  The Veteran's GAF score was 40, with a score of 50 being the highest in the past year.  A psychiatric assessment also dated in March 2006 shows that the Veteran had no close friends other than his wife.  He had a GAF score of 38 with a score of 35 in the last year.  

A GAF score of 53 was shown in April 2006 and June 2006.  The Veteran also reported mild paranoia in June 2006.  A record dated in August 2007 reveals that the Veteran was still unemployed.  He was disheveled in appearance.  His GAF score was 51.  The Veteran appeared somewhat disheveled in appearance in October 2007.  He continued to have difficulty being around people, which hampered his ability to work.  GAF scores of 55 were reported in February 2008 and March 2008.  The Veteran reportedly had low motivation in August 2009.  His GAF score was 56.  He was reported to be paranoid about the VA or others in January 2010; delusional thinking was denied.  The GAF score was 58.  Low motivation was reported in June 2010; the GAF score was 60.   

Overall, the records between the September 2005 examination and the next examination in January 2011 do not show obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; or spatial disorientation.  They also do not show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Veteran was afforded a second VA examination in January 2011.  His wife reported that the Veteran had significant memory problems and most likely could not manage his own financial affairs as she managed their finances currently.  The Veteran reported feeling depressed and sad daily for at least four years.  He felt tired and had little energy.  He tended to procrastinate a lot and would start projects and not finish them.  He felt guilty and worthless at times; he did not have much value in himself.  His wife reported that his depression increased after a heart attack in 2005.  He stopped going places and doing things.  For example, he did not go to family events anymore; he preferred staying home.  He also slept a lot during the day, usually taking several naps throughout the day.  He slept an average of approximately five hours per night.  The Veteran described his relationship with his wife as okay.  He described having an adequate relationship with his siblings.  He denied having any friends presently, and reported having few friends, if any, since his last compensation and pension examination in 2005.  The examiner opined that the Veteran's current psychosocial functional status appeared to be mildly to moderately impaired.  He denied having social relationships, other than with his wife and family.

Examination revealed that he was clean and appropriately dressed.  Speech was unremarkable.  The Veteran was cooperative, friendly, and attentive toward the examiner.  Affect was appropriate; and mood was anxious and depressed.  He had attention disturbance as he was easily distracted.  He was oriented to person, time, and place.  Thought process was rambling, circumstantiality, and tangeniality; it was difficult to keep him on task at times and the examiner had to redirect him several times.  Thought content was unremarkable; there were no delusions; he understood the outcome of his behavior; intelligence was average; and the Veteran understood that he had a problem.  He had sleep impairment as discussed above.  He had no hallucinations; no inappropriate behavior; did not interpret proverbs appropriately, most likely showing difficulty in thinking in abstract terms; had no obsessive/ritualistic behavior; no panic attacks; and no homicidal thoughts.  The Veteran had suicidal ideation every few years; he denied intent or a plan.  His impulse control was fair; there were no episodes of violence; he was able to maintain minimum personal hygiene; and there was no problem with activities of daily living.  

The Veteran reported seeing dark shadows moving in his peripheral vision.  He stated that he had a spirit living in his house.  He heard voices, but could not understand what was being said; he denied the voices talking to him.  He began seeing shadows and hearing voices since he returned from Vietnam.  It happened weekly.  Diagnostic testing revealed that the Veteran fell in the dementia range of functioning.  His remote and immediate memory was normal, but recent memory was mildly impaired.  The Veteran reported that his long-term memory was okay.  He was still unemployed; he endorsed PTSD symptoms, which might have contributed to his interpersonal difficulties at work.  His GAF score was 51.  The examiner opined that the Veteran's current functioning was moderately to severely impaired by his PTSD and depressive symptoms.  Additionally, he had memory deficits.  Per the Veteran's reports at that examination, his PTSD symptoms negatively affected his ability to work several years ago.  He continued to socially isolate himself from others, including family events.  He denied having social relationships, with the exception of his wife and family.  Additionally, he had few recreational or leisure pursuits.  The Veteran's impairment in functional state and quality of life had not changed since his last examination in 2005.  His depressive symptoms were likely in part due to his PTSD.  

The examiner opined that PTSD signs and symptoms resulted in deficiencies in the areas of thinking, work, and mood.  The Veteran's judgment and family relations were not deficient.  However, thinking was deficient due to memory problems; work was deficient as the Veteran had not worked for several years as a result of his interpersonal relationship difficulties and physical condition.  His social isolation and preference to be alone resulted from his PTSD symptoms.  His mood was deficient due to PTSD and depressive symptoms.  The examiner opined that the Veteran would have extreme difficulty working at that time.  His PTSD and depressive symptoms contributed to his occupational impairment, along with his physical conditions.  

Based on a review of the evidence, the Board concludes that an increased rating of 70 percent, but no higher, is warranted throughout this appeal.  In this case, the Veteran's symptoms throughout this appeal have been shown to include occasional suicidal ideation; occasional neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  As discussed above, the Veteran reported suicidal ideation in July 2005 and March 2006.  He also reported having suicidal ideation every few years at the January 2011 examination.  Additionally on two occasions in 2007, his appearance was disheveled, suggesting a neglect of personal appearance.  The Veteran has also reported problems in his last employment due to his PTSD, suggesting difficulty in adapting to stressful circumstances.  Also, although he has relationships with his wife and siblings, a lack of relationships outside of his family indicates the inability to establish and maintain effective relationships.  

The September 2005 examiner opined that the Veteran's PTSD had a frequent effect of moderate severity on decreased efficiency and productivity.  During periods of stress, it had an effect of moderate severity on decreased reliability.  It had a frequent severe effect on the inability to perform work tasks and impaired work, family, and other relationships.  

The January 2011 examiner's thorough and detailed report indicates that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood.  Although the September 2005 examiner did not phrase the Veteran's PTSD impairment in terms of the 70 percent rating criteria, the January 2011examiner opined that the Veteran's impairment in functional state and quality of life had not changed since his last examination in 2005.  Such opinion indicates that the Veteran's PTSD impairment has remained the same throughout this appeal.  As the January 2011 examiner's opinion clearly indicates that a 70 percent rating is warranted, and since the opinion indicates that the Veteran's impairment was the same throughout this appeal, the Board concludes that a 70 percent rating is warranted throughout the pendency of this claim.
However, total occupational and social impairment as a result of the Veteran's service-connected PTSD have not been shown.  The evidence has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living ; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the Veteran has described having persistent hallucinations; as discussed above, he has reported seeing shadows as well as hearing voices.  However, his overall symptomatology has not been shown to equate to a 100 percent rating.

In this regard, the Board observes that the Veteran has been unemployed throughout this appeal; however, the evidence does not indicate total occupational impairment due to his PTSD.  Rather, the Veteran has been shown to have physical conditions that also affect his occupation.  For example, as noted in the Introduction, the Veteran has recently been awarded service connection for ischemic heart disease.  The Board observes that such disability is evaluated as 60 percent disabling.  Thus, the evidence does not show total occupational impairment due to the Veteran's PTSD.  Furthermore, the Veteran was shown to have relationships with his wife and his siblings.  Therefore, total social impairment has not been shown.  No medical professional has provided any opinion indicating that the Veteran's PTSD caused total occupational and social impairment.  In this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for by a 100 percent rating.  

Further, the reported GAF scores throughout this appeal are indicative of serious symptoms, which are consistent with a 70 percent rating.  Although the Veteran has been shown to have a GAF score of 60 at one point during this appeal, which is indicative f moderate symptoms, the totality of the evidence indicates that the Veteran's symptoms more closely approximate the criteria for a 70 percent rating.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  38 C.F.R. § 4.126(a).  

In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, thinking, or mood, due to such symptoms as occasional suicidal ideation; occasional neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships; i.e., the level of impairment contemplated in the assigned 70 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants a rating of 70 percent, but no higher, throughout this appeal.  The Board finds, therefore, that the evidence of record does support the schedular criteria required for the next higher rating of 70 percent, but no higher, for this service-connected disability.

	2.  Wedging Deformity, T12 and S1 with Low Back Syndrome

The Veteran contends that he is entitled to a rating in excess of 10 percent for the service-connected wedging deformity, T12 and S1, with low back syndrome due to the severity of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with wedging deformity, T12 and S1, with low back syndrome.  This disability has been shown to cause limitation of motion of the lumbosacral spine.  This service-connected disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5235, which evaluates impairment from vertebral fracture or dislocation.

Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5235.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.
Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 40 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a VA examination in September 2005.  He reported continuous pain of moderate severity, which increased with physical activity to being severe.  He had mild stiffness in the morning.  There was pain on the lateral right anterior leg with numbness that was mild to moderate but continuous.  Examination revealed no muscle weakness, atrophy or spasm; no joint swelling, effusion, tenderness, or laxity; normal fracture residuals; normal spine; and no ankylosis.  Range of motion testing revealed rotation of 40 degrees bilaterally; lateral flexion of 30 degrees bilaterally; extension of 30 degrees; and flexion of 90 degrees without pain.  Laseque's was positive on the right.  Phalens and Tinel's were negative bilaterally.  There was no motor loss bilaterally and no sensory loss on the left side, but the Veteran did have sensory loss on the right side.  He had decreased sensation to dorsum of foot and lateral anterior thigh and decreased heel raising on right leg.  Babisnki and Romberg's signs were negative bilaterally.  He had deep tendon reflexes of 2+ bilaterally for knee and ankle jerk.  

X-rays of the thoracic spine revealed degenerative changes and demineralization; no acute osseous abnormality; and postoperative residue with sutures in the sternum and slight scoliosis convexity to the right.  X-rays of the lumbar spine revealed slight sclerosis about the sacroiliac joints with some degenerative changes at L5 and S1 with slight narrowing of the L5-S1 interspace.  No acute osseous abnormality was demonstrated.  The Veteran was diagnosed with previous fracture of T12-L1 without objective residuals and normal range of motion.  He had a low back condition associated with the previous fracture with wedging.  It had no significant effects on his usual occupation and no effects on his daily activities.  

A neurosurgery consultation in April 2006 shows that the Veteran complained of his back and right leg bothering him.  He walked with a marked limp favoring both legs.  He was able to rise on heels or toes with some difficulty.  There was a normal lumbar curve.  There was no paraspinal spasm, but there was tenderness centered at L5-S1.  He had fairly good range of motion without appreciable discomfort.  Deep tendon reflexes were 2+ and equal.  There were no motor or sensory changes and no pathologic reflexes.  Straight leg raise was negative to 70 degrees for back pain, but did cause some pain in the hips bilaterally.  X-rays showed some scoliosis of the thoracic spine and some sclerosis of the facet joints at L5-S1 with disc space narrowing and osteophyte formation at that level, but little else.  The Veteran was diagnosed with chronic back pain.  

An anesthesia consultation in May 2006 shows that the Veteran had a recent fall with pain that started to radiate down his left leg in S1 distribution.  The pain was more at his back than the leg and was increased by walking and standing; it was decreased by rest and acupuncture.  Examination revealed that the Veteran was able to walk, but walking made his pain worse; he was asking for a wheelchair.  He was able to stand on his toes and heels.  There was a decrease in range of motion for lumbar flexion and extension.  Kemp test was positive and slump test was negative bilaterally.  There was tenderness at midline at L5-S1 level as well as bilateral paralumbar muscle at L5-S1 level.  There was tenderness of the left sacroiliac joint.  Motor power of the lower extremities was 5/5 on the right and 4/5 on the left.  Sensation was slightly decreased on the left compared to the right.  Right lower extremity sensation was normal except at the lateral aspect of his right thigh, which was increased.  He was diagnosed with chronic low back pain and lumbar facet arthropathy.  

The Veteran was shown to have lumbar radiculopathy in July 2006 and August 2006.  Examination in July 2006 revealed normal motor and sensory function; however, he did have very tight paraspinous muscles in the normal location associated with the lumbar radiculopathy.  In August 2006, he had normal motor and sensory function and normal deep tendon reflexes.  A neurology consultation in October 2006 included a review of an MRI that showed considerable disc bulging at Lf-S1 on saggital views, but there did not appear to be any significant neural compromise on axial views.  He was diagnosed with chronic mechanical back pain.  

The Veteran was afforded another VA examination in January 2011.  He reported that his back and right leg were bothering him.  He reported having more pain since his last compensation and pension examination.  The pain radiated up to his shoulder and neck.  It started in the lower thoracic area and radiated up to his left shoulder and neck region.  There was no history of urinary incontinence, urgency, retention requiring catheterization, or frequency; no nocturia; no fecal incontinence; no obstipation; no numbness; no paresthesias; no leg or foot weakness; and no unsteadiness.  The Veteran had erectile dysfunction and had had falls.  The etiology of his symptoms was not unrelated to his claimed disability.  There was no history of fatigue or stiffness.  He reported a history of decreased motion, weakness, spasm, and spine pain.  The pain was in the lower thoracic area without radiation; it was constant and of moderate severity.  There were no incapacitating episodes of spine disease.  He used a cane for walking and could walk for one quarter of a mile.  He fell in 2009 and fell approximately every week in the summer when he was outside more.  His walking limitation was secondary to his breathing and his legs hurt; if one put those limitations to the side, his walking would not be limited.

Examination revealed normal posture, head appearance, and symmetry in appearance.  His gait was normal.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  Examination of the muscles showed no spasm, atrophy, pain with motion, or weakness; he had guarding bilaterally and tenderness bilaterally.  The muscle symptoms were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion of 80 degrees; extension of 30 degrees; left lateral flexion of 35 degrees; left lateral rotation of 35 degrees; right lateral flexion of 35 degrees; and right lateral rotation of 34 degrees.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of motion.  Knee jerk and ankle jerk reflexes were 1+ bilaterally.  Plantar (Babinski) was normal bilaterally.  He had decreased vibration to toes one to four of the peripheral nerves bilaterally.  Position sense, pain or pinprick, and light touch sensation was normal bilaterally.  There was no dysethesias bilaterally.  Motor examination revealed normal strength of 5/5 bilaterally for hip flexion and extension; knee flexion and extension; ankle dorsiflexion and plantar flexion; and great toe extension.  Muscle tone was normal and there was no atrophy.  Laseque's was negative. 

X-rays of the lumbosacral spine revealed degenerative change throughout the lumbar spine with slight scoliosis.  There was narrowing of the intervertebral disc spaces.  Those changes had shown some progression in severity compared to September 2005.  No acute osseous abnormality was demonstrated.  A CT of the lumbar spine revealed diffuse degenerative spondylosis and degenerative disc disease in the lumbar spine.  Those changes caused mild to moderate central canal stenosis at L2-L3 and more moderate to severe central canal stenosis at L3-L4 and L4-L5.  There were no fractures or focal lateralizing disc herniations.  The Veteran had lost less than ten percent of height.  The diagnosis was degenerative disc disease T12-S1 and L1-L2 and L5-S1.  The problems associated with the diagnosis were wedge deformity T12 and L1.  The effect on his occupational difficulties was problems with lifting and carrying.  There was no effect on usual daily activities.  

The examiner opined that the Veteran's adverse neurological abnormalities were the result of his nonservice-connected degenerative joint disease of L5-S1.  Following the dermatome line for T1, there was full sensation to the pubic area; following the L1 dermatome line, there was full sensation to the groin and inside leg area.  His neurological deficits recorded in the sensory section were along the L5 dermatome line.  Additionally, that deficit was supported by the CT findings at that examination.  The mild to moderate central canal stenosis at the L5 region would account for the neurological deficits.  Without any neurological deficits to the T12 and L1 dermatome, his current neurological deficits could not be related to his service-connected wedging deformity of T12 and L1.  Rather, they were the result of the nonservice-connected degenerative changes to L2 through S1.
Based on a review of the evidence, the Board finds that a rating in excess of 10 percent for the service-connected wedging deformity, T12 and S1, with low back syndrome is not warranted at any time during this appeal period.  The next higher rating of 20 percent for limitation of motion requires that forward flexion is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, at no time during the appeal has the Veteran's flexion when shown in degrees been less than 80 degrees.  

Furthermore, the combined range of motion has not been shown to be less than 120 degrees.  Additionally, no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been shown.  Although guarding was shown in January 2011, the examiner opined that it was not severe enough to result in abnormal gait or abnormal spinal contour.  

Here, even when taking into account the Veteran's complaints of pain, such complaints do not approximate symptomatology sufficient to warrant a 20 percent rating such as flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

Moreover, the Board finds that the currently-assigned rating for the Veteran's spine disability adequately portrays the functional impairment, pain, and weakness that he experiences as a consequence of use of this joint.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261.  There is no evidence of additional limitation of motion or functional impairment during flare-ups.  

The Board acknowledges that the Veteran was been diagnosed with degenerative disc disease at T12-L1 at the January 2011 examination, raising the issue of whether a rating in excess of 10 percent is warranted for IVDS.  In this case, the examiner provided no opinion regarding whether the Veteran's service-connected wedging deformity, T12 and S1, with low back syndrome has progressed to degenerative disc disease or whether the degenerative disc disease is a separate disease, not related to the Veteran's military service or his service-connected wedging deformity, T12 and S1, with low back syndrome.  However, even if the degenerative disc disease at T12-S1 is a progression of the wedging deformity or is secondary to such disorder, the evidence does not show that a rating in excess of 10 percent is warranted.  A 20 percent rating for IVDS requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  In this case, the evidence does not show, nor does the Veteran contend, that he has had incapacitating episodes as defined by VA.  Therefore, a rating in excess of 10 percent based on incapacitating episodes is not warranted.

The Board has also considered whether a separate rating is warranted for any associated neurologic abnormalities.  Throughout this appeal, the Veteran has had lower extremity complaints.  However, the January 2011 examiner opined that the Veteran's neurological abnormalities are due to his nonservice-connected degenerative changes to L2 through S1.  The examiner supported their opinion with a full rationale.  Also, such opinion is uncontradicted.  In his case, no medical professional has provided any opinion indicating that the radiculopathy complained of by the Veteran is related to his service-connected wedging deformity, T12 and S1, with low back syndrome.  Additionally, the Veteran denied other neurologic complaints such as bowel or bladder dysfunction in his treatment records at the January 2011 examination.  

Although the Veteran has reported erectile dysfunction, he has not contended that it is related to his service-connected spine disorder.  The Board acknowledges that the examiner indicated "no" to whether it was not unrelated to his claimed disability.  However, in providing a medical opinion as to associated neurologic abnormalities, the examiner did not indicate a diagnosis of erectile dysfunction secondary to his service-connected spine disorder.  Although the Veteran's treatment records do confirm a diagnosis of erectile dysfunction, as indicated by a November 2009 neurology consultation, such records do not show that it is related to his service-connected spine disorder.  In this case, the evidence fails to show that the Veteran has erectile dysfunction that is the result of the wedging deformity, T12 and S1, with low back syndrome.  The totality of the evidence fails to show any associated objective neurologic abnormalities for which separate ratings can be granted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's wedging deformity, T12 and S1, with low back syndrome warrants a rating in excess of 10 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 10 percent for this service-connected disability.  

	3.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's PTSD and wedging deformity, T12 and S1, with low back syndrome have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the PTSD and wedging deformity, T12 and S1, with low back syndrome have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for wedging deformity, T12 and L1, with low back syndrome is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


